PER CURIAM.
James P. Hansen appeals from the judgment and decree of marriage dissolution entered in the Hennepin County District Court, claiming that the award of alimony, the property division and the award of attorneys fees are not supported by the record and constitute an abuse of the trial court’s discretion. We affirm.
This court has held on numerous occasions that a trial court is accorded broad discretion with respect to the division of property, the allowance of alimony and the award of attorneys fees and that, absent a clear abuse of discretion, the court’s findings and awards will not be disturbed. Peterson v. Peterson, 308 Minn. 365, 242 N.W.2d 103 (1976); Bollenbach v. Bollenbach, 285 Minn. 418, 175 N.W.2d 148 (1970); Minn.St. 518.14; and Solon v. Solon, 255 N.W.2d 395 (Minn.1977). Our review of the record as a whole leads to the conclusion that there has been no such abuse of discretion.
Affirmed.